DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements of 5/1/20  have been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith. 

Preliminary Amendment
The Preliminary Amendment filed 5/1/20 has been received and made of record.  As requested, claims 4-5, 8, 9, 11-14 and 16-20 have been amended and claims 21-24 have been cancelled.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As regards claim 9, the claim recites “at least about 90% of the glutamine by weight is within about 50% of the thickness of the first surface”, the Office is unclear as to how the first surface has a thickness.  Perhaps “the first surface” should recite --the dressing--.
Claim 10 recites the limitation "the wound dressing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further, the claim recites “at least about 99% of the glutamine by weight is within about 50% of the thickness of the first surface”, the Office is unclear as to how the first surface has a thickness.  Perhaps “the first surface” should recite --the dressing--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,795,210 (“Boyle et al.”) in view of U.S. Patent Application Publication No. 2015/0374878 (“Carter et al.”) and NPL The Use of Specialised Amino Acid Mixture in Pressure Ulcer Wound Healing Rates-A Placebo Controlled Trial (“Wong”).
As regards claim 1, Boyle et al. discloses wound dressings comprising oxidized cellulose and human recombinant collagen that substantially discloses Applicant’s presently claimed invention.  More specifically, Boyle et al. discloses a dressing 
Boyle et al. fails to teach the dressing comprises at least one nutrient comprising glutamine.  However, Carter et al. discloses devices such as dressings for wound care (Abstract).  Carter et al. teaches resorbable polymers that may be use to prepare the dressing include such as proteins that comprise amino acids such as glutamine (para. [0037]).
Wong in teaches that glutamine is a conditionally essential amino acid because it can be manufactured in the body, but under extreme physical stress the demand for glutamine exceeds the body’s ability to make it.  Adequate amounts of glutamine are generally obtained through diet alone because the body is able to make glutamine on its own.  Certain medical conditions, including injuries, surgery, infections, and prolonged stress, can deplete glutamine levels.  Since glutamine plays a key role in the immune system, a deficiency in this nutrient can significantly slow the healing process (page 2 last paragraph-page 9, line 3).
As such, in light of both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added glutamine when preparing the dressing of Boyle et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.
As regards claim 5, modified Boyle et al. discloses the dressing of claim 1, further comprising an antimicrobial agent (see para. [0022], the wound dressing may comprise therapeutic wound healing agents such for example, antimicrobials).
As regards claim 6, modified Boyle et al. discloses the dressing of claim 5, wherein the antimicrobial agent comprises silver (see para. [0022], lines 5-8, which discloses the antimicrobial discloses silver).
As regards claim 7, modified Boyle et al. discloses the dressing of claim 6, except wherein the silver is complexed with the ORC.  However, Carter et al. teaches that it is further known to provide its wound dressing with additional wound healing agents such as silver when preparing the dressing or after preparation of the dressing (paras. [0048] and [0047]) in order to speed up the healing process.
In view of Carter et al., it would have been it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have the silver adding to the dressing during preparation of the dressing, thereby complexing the silver with the ORC as an alternate means to provide silver in the dressing of Boyle et al. in order to achieve the predictable result preventing bacterial growth at the tissue site as well as within the dressing, resulting in reducing the time of healing when the dressing is applied to a chronic wound.
As regards claim 8, modified Boyle et al. discloses the dressing of claim 1, wherein the dressing comprises a sponge (see the Abstract).
As regards claim 9, modified Boyle et al. discloses the dressing of claim 1, wherein the dressing comprises a first surface (a wound facing side), a second surface opposite the first surface, and a thickness (inherently between the first and second prima facie obvious to one having ordinary skill in the art to provide the glutamine on the first surface, such that at least 90% of the glutamine is close to the first surface to be initially deposited at the tissue site and the remaining just below the first surface such that during initial absorption of the dressing, substantially all of the glutamine is delivered to the wound in order to increase the rate of healing.
As regards claim 10, modified Boyle et al. discloses the dressing of claim 9, wherein the dressing comprises a first surface (a wound facing side), a second surface opposite the first surface, and a thickness (inherently between the first and second surfaces, note the disclosure of the backing layer opposite the wound facing side of the active layer, i.e. dressing, in para. [0032] and that the active layer is in contact with the wound, para. [0031]).  Modified Boyle et al. fails to disclose that the glutamine is applied to the dressing such that at least about 99% of the glutamine by weight is within about 50% of the thickness of the first surface (interpreted as the dressing).  Absent a critical teaching and/or or a showing of unexpected results derived from applying the glutamine prima facie obvious to one having ordinary skill in the art to provide the glutamine on the first surface, such that at least 99% of the glutamine is close to the first surface to be initially deposited at the tissue site and the remaining just below the first surface such that during initial absorption of the dressing, substantially all of the glutamine is delivered to the wound in order to increase the rate of healing.
As regards claim 11, modified Boyle et al. discloses the dressing claim 1, wherein the dressing is formed from a composition comprising the ORC, the collagen, and the glutamine (note the rejection of claim 1 above, which discloses the dressing is prepared with glutamine).
As regards claim 9, modified Boyle et al. discloses the dressing of claim 1, wherein the dressing comprises a first surface (a wound facing side), a second surface opposite the first surface, and a thickness (inherently between the first and second surfaces, note the disclosure of the backing layer opposite the wound facing side of the active layer, i.e. dressing, in para. [0032] and that the active layer is in contact with the wound, para. [0031]).  Modified Boyle et al. fails to disclose that the glutamine is applied to the dressing such that at least about 90% of the glutamine by weight is within about 50% of the thickness of the first surface (interpreted as the dressing).  Absent a critical teaching and/or or a showing of unexpected results derived from applying the glutamine to the dressing such that at least 90% of the glutamine by weight is within about 50% of the thickness of the dressing, the Office contends such a limitation does not patentably prima facie obvious to one having ordinary skill in the art to provide the glutamine on the first surface to be initially deposited at the tissue site and just below the first surface such that during absorption of the dressing, additional glutamine can be delivered to the wound in order to increase the rate of healing.
As regards claim 13, modified Boyle et al. discloses the dressing of claim 1, except wherein the at least one nutrient further comprises a vitamin.  However, Carter et al. teaches that it is further known to provide its wound dressing with additional wound healing agents such as vitamins when preparing the dressing or after preparation of the dressing (paras. [0048] and [0047]) in order to speed up the healing process.
In view of Carter et al., it would have been it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added additional agents such as vitamins glutamine when preparing the dressing or after preparation of the dressing of Boyle et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.
As regards claim 14, modified Boyle et al. discloses the dressing of claim 1, further comprising a wound healing agent (note the disclosure or wound healing agents in para. [0022].
As regards claim 15, modified Boyle et al. discloses the dressing of claim 14, wherein the wound healing agent comprises a non-steroidal anti-inflammatory drug, a steroid, an anti-inflammatory cytokine, an anesthetic, an antimicrobial agent, a growth factor, or combinations thereof (note the disclosure of growth factors in para. [0022]).
As regards claim 16, modified Boyle et al. discloses dressing of claim 15, wherein the wound healing agent comprises the growth factor, which is selected from the group consisting of a platelet- derived growth factor (PDGF), a fibroblast growth factor (FGF), an epidermal growth factor (EGF), and combinations thereof (note the disclosure of fibroblast growth factor in para. [0022]).
As regards claim 17, modified Boyle et a. discloses the dressing of claim 1, except wherein the at least one nutrient further comprises an amino acid other than glutamine. Carter et al. further teaches resorbable polymers that may be use to prepare the dressing include such as proteins that comprise amino acids other than glutamine, such as lysine, tyrosine, etch. (para. [0037], lines 5-8).
Wong discloses arginine is a semi-essential amino acid because event though the body normally makes enough of it, supplementation is sometimes needed during critical illness and sever trauma.  There have been numerous research studies focusing on using arginine to enhance wound healing and pressure ulcer prevention.  It is required for promotion of nitrogen balance, cell proliferation, T lymphocyte function and collagen accumulation.  It also changes into nitric oxide, which is known for vasodilatory and angiogenic properties (page 2, para. [0003]).  Recently, arginine has been found to accelerate wound healing in combination HMB and glutamine (page 3, para. [0003]).
As such, in light of both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have provided an additional amino acid such as arginine when preparing the dressing of Boyle et al., in order to achieve the predictable result accelerating wound healing when the dressing is applied to a chronic wound.
As regards claim 18, modified Boyle et al. discloses the dressing claim 1, wherein at least a portion of the dressing is freeze dried (note Abstract and para. [0011]).
As regards claim 19, modified Boyle et al. discloses dressing of claim 1, further comprising a cover (the article further comprises a backing sheet extending over the active layer opposite to the wound facing side of the active layer, para. [0032]) configured to be placed over a bioresorbable layer comprising the ORC (the sponges are bioabsorbable, [0009]) and the collagen so as to form a sealed space including the tissue site (the backing sheet is larger than the active layer such that a marginal region…extend around the active layer so as to form a so-called island dressing.  In such cases, the backing sheet is preferably coated with a pressure sensitive medical grade adhesive in at least its marginal region, para. [0032]; it is inherent that marginal region adheres to the user to seal the active layer).
As regards claim 20, Boyle et al. discloses a method for providing therapy to a tissue site (the present invention provides a method of treatment of a chronic wound in a mammal, such as a decubitus ulcer, venous ulcer or a diabetic ulcer para. [0042]). The method comprising: positioning a dressing comprising oxidized regenerated cellulose (ORC) and collagen (the method comprising applying a wound dressing material according to the invention to the wound, the dressing comprising oxidized regenerated cellulose (ORC) and collagen (para. 0027]). 
Boyle et al. fails to teach the dressing comprises at least one nutrient comprising glutamine adjacent to the tissue site.  However, Carter et al. discloses devices such as dressings for wound care (Abstract).  Carter et al. teaches resorbable polymers that 
Wong in teaches that glutamine is a conditionally essential amino acid because it can be manufactured in the body, but under extreme physical stress the demand for glutamine exceeds the body’s ability to make it.  Adequate amounts of glutamine are generally obtained through diet alone because the body is able to make glutamine on its own.  Certain medical conditions, including injuries, surgery, infections, and prolonged stress, can deplete glutamine levels.  Since glutamine plays a key role in the immune system, a deficiency in this nutrient can significantly slow the healing process (page 2 last paragraph-page 9, line 3).
As such, in light of both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added glutamine when preparing the dressing of Boyle et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/112850 (“Cullen et al.”) in view of U.S. Patent No. 20150377878 (“Carter et al.”).
As regards calim1, Cullen et al. discloses antioxidant wound dressing materials that substantially discloses Applicants’ presently claimed invention. More specifically, Cullen et al. discloses a dressing (Abstract) configured to be positioned adjacent to a tissue site (inherent that the dressing should be placed on a wound, i.e., adjacent a tissue site), the dressing comprising: oxidized regenerated cellulose and collagen 
Cullen et al. fails to disclose the wound dressing comprises at least one nutrient comprising glutamine. However, Carter et al. discloses devices such as dressings for wound care (Abstract).  Carter et al. teaches resorbable polymers that may be use to prepare the dressing include such as proteins that comprise amino acids such as glutamine (para. [0037]).
Wong in teaches that glutamine is a conditionally essential amino acid because it can be manufactured in the body, but under extreme physical stress the demand for glutamine exceeds the body’s ability to make it.  Adequate amounts of glutamine are generally obtained through diet alone because the body is able to make glutamine on its own.  Certain medical conditions, including injuries, surgery, infections, and prolonged stress, can deplete glutamine levels.  Since glutamine plays a key role in the immune system, a deficiency in this nutrient can significantly slow the healing process (page 2 last paragraph-page 9, line 3).
As such, in light of both Carter et al. and Wong, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the instant invention to have added glutamine when preparing the dressing of Cullen et al., in order to achieve the predictable result reducing the time of healing when the dressing is applied to a chronic wound.
As regards claim 2, modified Cullen et al. discloses the dressing of claim 1, wherein the dressing comprises from about 50% to about 60% collagen by weight of the dressing (page 7, lines 9-13 discloses 60% collagen).
As regards claim 3, modified Cullen et al. discloses the dressing of claim 1, wherein the dressing comprises from about 40% to about 50% ORC by weight of the dressing (page 7, lines 9-13 discloses 40% oxidized regenerated cellulose).
As regards claim 4, modified Cullen et al. discloses the dressing of claim 1, except the amount of glutamine provided to the dressing, thereby failing to disclose the dressing comprises from about 0.1 grams of glutamine per gram of the ORC and the collagen to about 1 gram of glutamine per gram of the ORC and the collagen.
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
Since the general concept of providing a wound dressing with an amount of glutamine per gram of both collagen and ORC falls within the realm of common knowledge as optimization of a result effective variable, it would have been obvious to one of ordinary skill in the art before the effective time of filing of the instant invention, to discover, through routine experimentation, use of glutamine in an amount of about 0.1 g of glutamine per gram of ORC and the collagen to about 1 g of glutamine per gram of ORC and the collagen, in order to increase the rate of wound healing.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. in view of Carter et al. and Wong, as applied to claim 1 above, and in further view of U.S. Patent No. 6,923,320 (“Grossman et al.”).

As regards claim 12, modified Boyle et al. discloses the dressing of claim 1, wherein the dressing comprises a first surface (a wound facing side), a second surface opposite the first surface, and a thickness (inherently between the first and second surfaces, note the disclosure of the backing layer opposite the wound facing side of the active layer, i.e. dressing, in para. [0032] and that the active layer is in contact with the wound, para. [0031]).  Modified Boyle et al. fails to disclose a film applied to the first surface, wherein the film comprises the glutamine.
Grossman in its disclosure of an analogous dressing (10) teaches it is known to supply an absorbent pad (16) with an antimicrobial film (see col. 36, lines 36-38) as means to deliver a wound healing agent to a wound site.  In view of Grossman, it would have been obvious to one having ordinary skill in the art before the effective time of filing the claimed invention to have applied a glutamine film on the dressing of modified Boyle et al. in order to achieve the predictable result of applying a wound healing agent to a wound site.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KIM M LEWIS/Primary Examiner, Art Unit 3786